The able oral charge of the court was fair to defendant and covered every phase of the law governing this case. Appellant was convicted of unlawfully possessing a still. The court gave all of the special written charges requested, and in each instance where the court's ruling was invoked upon the admission of evidence, such ruling was also fair to defendant, and the several exceptions reserved in this connection are so clearly without merit they need not be discussed. The simplest rules of evidence are involved, the questions decided are elementary only, and no error calculated to injuriously affect the substantial right of appellant appears. The evidence was in sharp conflict, and was for the jury to decide. There was full and ample testimony to sustain the verdict of the jury, and to support the judgment of conviction. Said judgment is affirmed.
Affirmed.